 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     STACY SHAW
 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     STACY SHAW,                                                   No.   2:17-CV-01355-DMC
13

14                            Plaintiff,
                                                                 STIPULATION AND ORDER
15                                                               FOR EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
16
         v.                                                      REPLY BRIEF/RESPONSE TO
17   NANCY BERRYHILL, Acting                                    RENEWED MOTION TO DISMISS
     Commissioner of Social Security,
18

19
                       Defendant.
     _______________________________________/
20
              IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a reply

23   brief/response to motion is extended to March 5, 2019.
24
              This is a first extension, of three business days, based on counsel’s other work, including
25
     briefing and hearings.
26
     Dated:     February 27, 2019                                  /s/ Jesse S. Kaplan
27
                                                                   JESSE S. KAPLAN
28                                                                 Attorney for Plaintiff



                                              [Pleading Title] - 1
 1

 2

 3                                                               McGREGOR W. SCOTT
                                                                 United States Attorney
 4                                                               DEBORAH LEE STACHEL
 5
                                                                 Regional Counsel, Region IX
                                                                 Social Security Administration
 6

 7   Dated: February 27, 2019                                     /s/ per e-mail authorization
 8                                                               ASIM H. MODI
                                                                 Special Assistant U.S. Attorney
 9                                                               Attorney for Defendant
10

11

12                                                ORDER
13

14
             For good cause shown on the basis of this stipulation, the requested extension of
15
     plaintiff’s time to file a motion for summary judgment brief is extended to March 5, 2019.
16

17           SO ORDERED.
18

19
     Dated: February 28, 2019
20                                                      ____________________________________
                                                        DENNIS M. COTA
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28



                                             [Pleading Title] - 2
